Name: Commission Regulation (EC) No 958/2004 of 11 May 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 12.5.2004 EN Official Journal of the European Union L 177/1 COMMISSION REGULATION (EC) No 958/2004 of 11 May 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 11 May 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 101,9 204 71,1 999 86,5 0707 00 05 052 104,5 096 79,8 999 92,2 0709 90 70 052 94,9 204 51,3 999 73,1 0805 10 10, 0805 10 30, 0805 10 50 052 36,9 204 43,9 220 39,1 400 38,0 624 57,7 999 43,1 0805 50 10 388 71,6 528 68,5 999 70,1 0808 10 20, 0808 10 50, 0808 10 90 388 74,2 400 109,4 404 105,4 508 70,1 512 78,4 524 63,3 528 75,1 720 81,5 804 110,4 999 85,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.